Appellant files a motion for rehearing and attaches thereto the affidavit of an attorney who says that he was present in court at the time notice of appeal herein was given, and that a request was made of the court to extend the time for filing statement of facts and bills of exception, and that the court then and there said, in substance, he would have ninety days in which to have statement of facts and bills of exception prepared and filed, and if that was not sufficient time to get them out the time could be extended. No statement is sought from the trial judge or the State's attorney, or any officer of the court below, nor is any effort made to show that at any time an application was made to the trial court for any extension of time within which to file bills of exception. The law regarding the filing of such bills is plain, and appellant's action regarding such filing should be based upon the statute and not upon any statement made by the trial court, if any. We regret that we can not accept the showing made as sufficient to justify us in considering the bills of exception that were filed practically thirty days after the expiration of the time allowed by law for such filing.
The motion for rehearing will be overruled.
Overruled.